Citation Nr: 9935379	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for manic depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1983.

This appeal arose from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified before a member of 
the Board of Veterans' Appeals (Board) via videoconference in 
October 1999.


FINDING OF FACT

The veteran has been shown by credible medical evidence to 
suffer from manic depression which can be related to his 
period of service.


CONCLUSION OF LAW

The veteran has presented evidence of a well grounded claim 
for service connection for manic depression.


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection, the following three 
elements must be satisfied:  1) the existence of a current 
disability; 2) the existence of a disease or injury in 
service, and 3) a relationship or nexus between the current 
disability and a disease contracted or an injury sustained in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

The evidence of record included the veteran's service medical 
records.  He was psychiatrically normal at the time of the 
entrance examination performed in July 1980.  On April 27, 
1983, he presented with complaints of anxiety and rapid 
speech was noted.  He denied the use of illicit drugs; no 
mental disorder was diagnosed.  On April 29, 1983, it was 
noted that he had entered a drug rehabilitation program 
pending his separation from service.  He was facing judicial 
proceedings due to marijuana use.  He was referred for 
psychological testing; however, the results of these tests 
are not part of the objective record.  During his September 
1983 separation examination, he complained of frequent 
indigestion and stomach problems which were due to excessive 
worry.  The objective examination did not include any 
psychiatric diagnoses.

On February 12, 1986, the veteran's private physician 
submitted correspondence to the Discharge Review Board in 
connection with the veteran's claim for an upgrade in his 
discharge status.  This physician indicated that he had first 
seen the veteran on August 8, 1985.  Since that time, he had 
been followed regularly for depression.  He had been 
diagnosed as suffering from manic depression (bipolar 
disorder).  He was taking Lithium and Elavil.  This condition 
had been diagnosed two years before (1984), but it had been 
present for five years or longer since it usually starts in 
late adolescence or the early twenties.  This physician also 
noted that this condition had shown up on psychological 
testing conducted in service, especially the MMPI.

In November 1994, the veteran's private physician noted that 
the veteran presented with complaints of depression of a few 
months duration.  He had been severely depressed in 1984 to 
1985 and had been on medication; however, he had stopped 
taking this medication after he had begun to feel better and 
had been on none since that time.  He reported becoming more 
withdrawn and said that his depression came in waves.  He no 
longer looked forward to life, but expressed no suicidal 
intention.  He noted that he only slept after using 
marijuana.  There was a strong family history of mental 
illness.  The mental status examination found that he was 
cooperative, coherent, relevant, anxious, nervous and mildly 
depressed.  There was no evidence of delusions or 
hallucinations.  His speech was pressured and was 
circumstantial and tangential at times.  He was oriented in 
three spheres.  The diagnoses were rule out bipolar disorder, 
depressed type and substance abuse.

Private outpatient treatment records developed between 
December 1994 and August 1996 showed that when he was seen on 
December 5, 1994, he was much calmer and sleeping better.  
His abuse of alcohol was discussed, although it was noted 
that he was no longer smoking marijuana.  On January 4, 1995, 
he stated that he was still depressed and unable to focus.  
On February 8, 1995, he indicated that he was less depressed.  
His attention and concentration had also improved.  However, 
on March 8, 1995, he was again depressed and anxious.  His 
depression was noted to be improving on Zoloft on August 7, 
1996.

In July 1997, a Licensed Mental Health Counselor, who was a 
personal friend of the veteran and his family, indicated that 
had known the veteran right after service.  He stated that it 
appeared that the veteran had had trouble adjusting to 
service.  What caught his attention was the veteran's 
expansive use of word play and grandiosity followed by abrupt 
topic changes.  He tended to project over-confidence.  It was 
obvious to the writer that the veteran was experiencing 
significant mood changes.  He suggested to him that he get 
psychiatric treatment and referred to him a physician.

The veteran also submitted lay statements dated October 1999.  
G. Hess indicated that, while he was surprised that the 
veteran had enlisted, he appeared to be doing well and was 
proud to be serving.  Prior to his service, the veteran had 
been intelligent, very positive, dependable, gregarious and 
outgoing.  After service, he was moody, angry, bitter about 
the service and obsessed with his treatment by the Air Force.  
He stated that he had seen the veteran during his depression 
in 1984, and took him to get help.  He also stated that when 
he was off his medications he would get very depressed.  R. 
C. Kline stated that he had been close friends with the 
veteran since 1977.  In college, he displayed great 
organizational abilities.  He was very surprised when the 
veteran had enlisted, but stated that he had appeared to do 
well.  In 1983, he contacted the writer, who was in law 
school, to tell him that he had been arrested on drug 
charges.  He referred him to a lawyer and assisted in his 
defense.  He stated that he was surprised that the only 
evidence against him were two witnesses (one had 
psychological problems and one had a grudge against the 
veteran); he also expressed surprise at the vindictiveness of 
the prosecution against the veteran.  After his return from 
service, he was moody, directionless and very angry at the 
Air Force.  His depression started in 1983 during this period 
and it had accelerated since that time.

The veteran testified at a videoconference before a member of 
the Board in October 1999.  He stated that during his manic 
phase, his mind works well, and that he has an incredible 
amount of energy and physical strength.  However, these 
periods are followed by depression, with constant fatigue, 
paranoia and withdrawal.  He said that he was suicidally 
depressed prior to his discharge, but was afraid to say 
anything.  He feared that he would be drugged and placed in a 
military mental institution.  He noted that a family friend 
had noticed his manic symptoms in 1983.  He also noted that 
he had been told in 1986 that his symptoms had been present 
for five years.  While still in service, he recalled that he 
had been tested; however, he had not admitted to feeling 
depressed at that time for fear of being hospitalized.  He 
also indicated that his substance abuse had ended once he 
started taking his medication again.

In the instant case, the evidence does show the existence of 
a current disability, that is, a bipolar disorder.  Assuming 
the truthfulness of the veteran's statements for purposes of 
well groundedness, coupled with the February 1986 statement 
of the veteran's physician, it is also found that symptoms of 
a mental disorder were present in service.  Finally, he has 
presented evidence to suggest that his current disorder is 
related to the symptoms noted in service.  Therefore, it is 
found that he has presented evidence of a well grounded claim 
for service connection for manic depression.


ORDER

In so far as the claim is well grounded, the benefit sought 
on appeal is granted.



REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the service medical records indicated that the 
veteran apparently underwent psychological testing, 
specifically an MMPI, while in service.  There was also 
evidence that he was subjected to judicial proceedings for 
the possession of marijuana.  However, none of these records 
are part of the claims folder despite the fact that they 
might be helpful in determining entitlement to the requested 
benefit.

Moreover, the veteran has never been provided a VA 
examination.  Such an examination is needed in order to 
ascertain whether the veteran's currently diagnosed manic 
depression (bipolar disorder) is related to any symptoms 
noted in service.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center and request that 
they conduct a search for the veteran's 
service medical records, particularly the 
reports of any psychological testing 
conducted in April 1983.

2.  The RO should contact the appropriate 
service department and request that a 
search for the records of the judicial 
proceedings against the veteran in 1983 
be conducted.

3.  Once the above-requested development 
has been completed and any records found 
have been associated with the claims 
folder, the RO should afford the veteran 
a complete VA psychiatric examination by 
a qualified physician.  Following a 
complete review of the claims folder, to 
include the service medical records and 
any records obtained in conjunction with 
this remand, the examiner should provide 
a definitive diagnosis and should then 
render an opinion as to whether any 
currently diagnosed psychiatric disorder 
is etiologically related to any symptoms 
noted in service.  All indicated special 
studies deemed necessary must be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner must 
indicate in the examination report that 
the file has been reviewed.

4.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for manic depression.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







